Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                            Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
1.	 Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent 11,097617 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are a broader recitation of the subject matter of claims 1-20 of U.S. Patent 11,097617. Thus the invention of the more specific claims of U.S. Patent 11,097617 is in effect a "species" of the invention of claims 1-20 of the instant application. Since it has been held that the generic invention is anticipated by the species, claims 1-20 are not patentably distinct from the respective mentioned claims 1-20 of U.S. Patent 11,097617. See In re Goodman, 29 USPQ2d 2010 (Fed Cir. 1993.). Claims 2-7, 9-14 and 16-20 ultimately depend from claims 1, 8 and 15 respectively and are therefore rejected based on dependency.


    PNG
    media_image1.png
    853
    748
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-9, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US 9,216,856).
[Claims 1, 8 and 15] Regarding claims 1, 8 and 15, Howell discloses a refuse vehicle, comprising: a chassis (FIG 2, a chassis supports the body of Howell); a body assembly (FIG 2, 40) coupled to the chassis (FIG 2, a chassis supports the body of Howell) the body assembly defining a refuse compartment (12); an electric energy system (See Claim 1); and an auxiliary power system (See claim 1) comprising a hydraulic reservoir (See Claim 1) and a hydraulic pump (See Claim 1) powered by an electric motor (See Claim 1), wherein the hydraulic pump pressurizes the hydraulic fluid to power one or more actuators (Hydraulic cylinders are conventionally controlled by actuators and solenoids and claim 1 recites an actuator); and wherein at least one of the electric energy system or the auxiliary power system is configured to provide power to a carry can (Howell uses the electric motor and hydraulics to operate a cart tipping device).
[Claim 3] Regarding claim 3, Howell discloses the refuse vehicle of Claim 1, wherein the auxiliary power system is positioned between a cab of the refuse vehicle and the body of the refuse vehicle (Howell fails to disclose the physical position of the cart tipping component, however, components can be rearranged for vehicle packaging and still function the same. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).
 [Claim 4] Regarding claim 4, Howell discloses the refuse vehicle of Claim 1, wherein the auxiliary power system is positioned below the body of the refuse vehicle (Howell fails to disclose the physical position of the cart tipping component, however, components can be rearranged for vehicle packaging and still function the same. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).
. [Claim 5] Regarding claim 5, Howell discloses the refuse vehicle of Claim 1, wherein the auxiliary power system is mounted on a surface of the body of the refuse vehicle (Howell fails to disclose the physical position of the cart tipping component, however, components can be rearranged for vehicle packaging and still function the same. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).
. [Claim 7] Regarding claim 7, Howell discloses the refuse vehicle of Claim 1, wherein the auxiliary power system includes one or more electrical energy storage devices (See Howell, FIG 7) configured to power the electric motor.
 [Claim 9] Regarding claim 9, Howell discloses the auxiliary power system of Claim 8, further comprising a mounting assembly configured to couple the auxiliary power system to the refuse vehicle (The refuse vehicle of Howell is assembled, as such each component is mounted).
[Claim 14] Regarding claim 14, Howell discloses the auxiliary power system of Claim 8, further including one or more electrical energy storage devices (See Howell, FIG 7) configured to power the electric motor.
 [Claim 16] Regarding claim 16, Howell discloses the electric refuse vehicle of Claim 15, wherein the electric refuse vehicle includes one or more electrical energy storage devices (See Howell, FIG 7) configured to provide power to the electric motor, and wherein at least one of the one or more electrical energy storage devices are detachably coupled to the electric refuse vehicle (Regarding making the battery separable, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) the court held if it were desirable to make a part removable, it would be obvious to do so. Here, batteries require testing, charging and replacement, thus making it obvious to have them be removable).
[Claim 17] Regarding claim 17, Howell discloses the electric refuse vehicle of Claim 15, wherein the auxiliary power system is coupled to the carry can (Howell discloses an assembled vehicle and all of the components are coupled together).
 [Claim 19] Regarding claim 19, Howell discloses the electric refuse vehicle of Claim 15, wherein the auxiliary power system is coupled to a tailgate of the refuse vehicle (Howell discloses an assembled vehicle and all of the components are coupled together and can include coupling the auxiliary power system to the tailgate).
[Claim 20] Regarding claim 20, Howell discloses the electric refuse vehicle of Claim 15, wherein the auxiliary power system powers at least one of a lift assembly or a packer system of the electric refuse vehicle (Howell discloses the auxiliary system for a cart tipper). 
Claims 2, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US 9,216,856) in view of Gillmore et al. (US 9,387,985).
[Claims 2, 12 and 18] Regarding claims 2, 12 and 18, Howell discloses the auxiliary power system of claims 1, 8 and 15.
-However, Howell fails to disclose wherein the auxiliary power system includes a power take-off.
-Nevertheless, Gillmore discloses in column 2, line 66, a power take-off in combination  with a refuse hydraulic auxiliary system.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Howell to have a power take-off as taught by Gillmore (column 2, line 6) in order to generate energy from the drivetrain’s rotation.
3.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US 9,216,856) in view of Oue (US PG Pub 2015/0321546).
[Claims 6 and 13] Regarding claims 6 and 13, Howell discloses the refuse vehicle of Claims 1 and 8.
-However, it fails to disclose wherein the auxiliary power system includes a cooling system configured to thermally regulate the electric motor.
-Nevertheless, Oue discloses a cooling device (16) for the electric motor (15) and alternator (19) for a work machine (1). 
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Howell to have motor cooling as taught in paragraph [003] of Oue in order to regulate thermal loads on the motor.

Allowable Subject Matter
1.	Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614